Exhibit 3.2 CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF SERIES B 6% CONVERTIBLE PREFERRED STOCK OF PSM HOLDINGS, INC. Pursuant to Section 151 of the Delaware General Corporation Law PSM HOLDINGS, INC. (the  Company ), a corporation organized and existing under the laws of the State of Delaware, hereby certifies that pursuant to the provisions of Section 151 of the Delaware General Corporation Law, its Board of Directors adopted the following resolution, which resolution remains in full force and effect as of the date hereof: WHEREAS , the Board of Directors of the Company (the  Board of Directors ) is authorized, within the limitations and restrictions stated in the Certificate of Incorporation of the Company (the  Certificate of Incorporation ) , to fix by resolution or resolutions the designation of preferred stock and the powers, preferences and relative participating, optional or other special rights and qualifications, limitations or restrictions thereof, including, without limiting the generality of the foregoing, such provisions as may be desired concerning voting, redemption, dividends, dissolution or the distribution of assets, conversion or exchange, and such other subjects or matters as may be fixed by resolution or resolutions of the Board of Directors under the Delaware General Corporation Law; and WHEREAS , the Certificate of Incorporation of the Company authorizes 10,000,000 shares of preferred stock, $0.001 par value per share (the  Preferred Stock ); and WHEREAS , it is the desire of the Board of Directors of the Company, pursuant to its authority as aforesaid, to authorize and fix the terms of a series of Preferred Stock to be designated the Series B 6% Convertible Preferred Stock of the Company and the number of shares constituting such series of Preferred Stock; NOW, THEREFORE, BE IT RESOLVED, that there is hereby authorized the Series B 6% Convertible Preferred Stock on the terms and with the provisions herein set forth below: 1. Designation and Rank . The designation of such series of the Preferred Stock shall be the Series B 6% Convertible Preferred Stock, par value $.001 per share (the  Series B Preferred Stock ). The maximum number of shares of Series B Preferred Stock shall be two thousand (2,000) shares. The Series B Preferred Stock shall rank on a parity with the Series A 6% Convertible Preferred Stock, par value $.001 per share (the  Series A Preferred Stock ) and shall rank senior to the Companys common stock, par value $.001 per share (the  Common Stock ), and to all other classes and series of equity securities of the Company that by their terms do not rank senior to or on parity with the Series B Preferred Stock. The Series B Preferred Stock shall be subordinate to and rank junior to all indebtedness of the Company now or hereafter outstanding. 2. Dividends . (a) Dividends . Holders shall be entitled to receive, and the Company shall pay in cash, cumulative dividends at the rate per share (as a percentage of the Stated Value (as defined below) per share) of 6% per annum (the  Preferred Dividend ), payable quarterly in arrears on April15, July 15, October 15 and January 15, beginning on April 15, 2013 (each such date, a  Dividend Payment Date ). If any Dividend Payment Date is not a Trading Day (as defined below), the applicable payment shall be due on the next succeeding Trading Day. The Preferred Dividend shall rank pari passu with the equivalent dividend payable on the Series A Preferred Stock. It shall be an Event of Default if the Company defaults in the payment of Preferred Dividends payable on any two Dividend Payment Dates and, with respect to the second default one time only, such default continues for 5 calendar days. As used herein, the term  Stated Value  shall mean $1,000.00, subject to adjustment for any stock splits or combinations of the Series B Preferred Stock. As used herein, the term  Trading Day  shall mean a day during which trading in securities generally occurs on the principal national or regional securities exchange on which the Common Stock is then listed or, if the Common Stock is not listed on a national or regional securities exchange, on the principal other market on which Common Stock is then traded. If the Common Stock is not so listed or traded, Trading Day means a Business Day. As used herein, the term  Business Day  shall mean any day other than a Saturday, Sunday or other day on which commercial banks in the City of New York are authorized or required by law or executive order to close. (b) Dividend Calculations . Dividends on the Series A Preferred Stock shall be calculated on the basis of a 360-day year, consisting of twelve (12) thirty (30) calendar day periods, and shall accrue daily commencing on the original issue date of the Series B Preferred Stock (the  Issuance Date ), and shall be deemed to accrue from such date whether or not earned or declared and whether or not there are profits, surplus or other funds of the Company legally available for the payment of dividends. Except as otherwise provided herein, if at any time the Company pays dividends partially in cash and partially in shares of Common Stock, then such payment shall be distributed ratably among the holders of Series A Preferred Stock and Series B Preferred Stock based upon the number of shares of Series A Preferred Stock and Series B Preferred Stock held by each such holder on such Dividend Payment Date. (c) Additional Dividend Payments . After payment of the dividends on the Series B Preferred Stock pursuant to Section 2(a) hereof and the equivalent dividends payable on the Series A Preferred Stock, any additional dividends (whether or not in the form of cash) shall be payable to the holders of shares of Common Stock, Series A Preferred Stock and Series B Preferred Stock on a pari passu , pro rata basis (treating each holder of shares of Series A Preferred Stock and Series B Preferred Stock as being the holder of the number of shares of Common Stock into which such holders shares of Series A Preferred Stock and Series B Preferred Stock would be converted if such shares were converted pursuant to the provisions of Section 5 hereof as of the record date for the determination of holders of Common Stock entitled to receive such dividend). 3.
